DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15-34 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15, 16, 24, 25, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano (US 2019/0299784).

Regarding Claims 15 and 24 (New), Nakano teaches a display device for a motor vehicle and a method for operating a display device of a motor vehicle comprising:
a display screen unit [fig. 2 @10], including:
a display surface [fig. 2 @12] including a plurality of subareas [fig. 1 @12 for projection unit 11a and fig. 1 @12 for 11b], and 
a sight protection element [fig. 2 @30] configured to set a degree of transparency [¶0052, “The dimming controller 23 applies voltage of a voltage value corresponding to target transmittance of the dimming film 35”] for each of the plurality of subareas [¶0058, “the vehicle interior display system 1 may arrange one dimming film 35 for each projection region 31, and may vary the target transmittance of the dimming film 35 for each projection region 31, ¶0059, “In the vehicle interior display system 1, the projection regions 31 (the first to the third projection regions 31a to 31c) may be arranged at intervals in the vehicle width direction (FIG. 5). In this case, one dimming film 35 is arranged for each projection region 31”]; 
a back lighting module [¶0044, “The projection unit 11 causes the display unit 12 to display the display image of the projection information to project the projection light of the display image toward the projection region 31”] including at least one illumination element [construed as a portion of projection unit 11 that creates projection light] directed to the display screen unit [fig. 2 @12]; and
a controller [fig. 1 @20] configured to set the display screen unit in a display mode [¶0045, “The control device 20 includes a projection information generation unit 21 that generates the projection information, and an information transmission unit 22 that transmits the generated projection information to the display device 10”], in which the sight protection element sets the degree of transparency for each of the plurality of subareas [¶0052, “The dimming controller 23 applies voltage of a voltage value corresponding to target transmittance of the dimming film 35”].

Regarding Claims 16 and 25 (New), Nakano teaches the display device for a motor vehicle of Claim 15 and the method for operating a display device of a motor vehicle according to Claim 24, wherein the controller is configured to:
determine at least one subarea [fig. 5 @31b] among the plurality of subareas [fig. 5 @31a-c] which displays a graphical element [¶0049 teaches a car navigation graphic],
change a degree of transparency [construed as the target transparency of projection region 31b changes] of the at least one subarea among the plurality of subareas which displays the graphical element [¶0059 teaches one dimming film 35 for each projection region and ¶0057 teaches calculating the target transmittance for each projection region 31 using the projection region 31 display content and the outside brightness information], 
the degree of transparency of the at least one subarea [target transparency of projection region 31b] among the plurality of subareas which displays the graphical element [fig. 5 @nav info] being different [fig. 5 teaches the display content of projection region 31b is different from the content displayed in projection regions 31a and 31c, ¶0058 teaches changing the display content of the -peripheral displays 31a and 31c when a vehicle is detected] compared to a degree of transparency of remaining subareas [target transparencies of projection regions 31a and 31c] among the plurality of subareas [fig. 5 @31a-c], and
provide a back light by controlling the back lighting module [¶0044 teaches each projection unit 11a-c creates projection light for each projection area 31a-c] to illuminate the remaining subareas [fig. 5 @31a and 31c] among the plurality of subareas [fig. 5 @31a-c].

Regarding Claim 32 (New), Nakano teaches the display device according to Claim 15, incorporated in
a motor vehicle [¶0041, “the following describes a specific embodiment of the vehicle interior display system 1”], comprising a trim panel [fig. 9 @101].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano. 

Regarding Claim 17 (New), Nakano teaches the display device for a motor vehicle of Claim 16, wherein the controller is configured to:
the controller is configured to change the degree of transparency of the remaining subareas [fig. 5 @31a and 31c] among the plurality of subareas to a transparent state [construed as transparency set to the target transparency, ¶0054, “The target transmittance is assumed to be a value with which the virtual image of the display image of the projection information formed in the display region 15 is visible to the occupant in the vehicle compartment”]
Nakano does not teach the visible display information have a transparency of at least 25%
Before the application was filed one of ordinary skill in the art would understand that a target transparency, calculated to make a displayed image visible to a vehicle occupant, can be assumed to have a value of at least 25% with a reasonable expectation of success.

Regarding Claim 26 (New), Nakano teaches the method according to Claim 25, further comprising:
changing the degree of transparency of the predetermined subareas [fig. 5 @31a and 31c] among the plurality of subareas to a transparent state [construed as transparency set to the target transparency, ¶0054, “The target transmittance is assumed to be a value with which the virtual image of the display image of the projection information formed in the display region 15 is visible to the occupant in the vehicle compartment”] and/or changing the degree of transparency of the at least one subarea among the plurality of subareas which displays the graphical element to an opaque state [alternate limitation not addressed]
Nakano does not teach the visible display information has a transparency of at least 25%
Before the application was filed one of ordinary skill in the art would understand that a target transparency, calculated to make a displayed image visible to a vehicle occupant, can be assumed to have a value of at least 25% with a reasonable expectation of success.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2019/0299784) in view of Dubey (US 2018/0188531). All reference is to Nakano unless indicated otherwise.

Regarding Claim 28 (New), Nakano teaches a controller for a display device of a motor vehicle, 
the display device [fig. 1 @10] including a back lighting module [¶0044], and 
a display screen unit having a display surface [fig. 1 @12] and 
a sight protection element [fig. 1 @30], the controller [fig. 1 @20] comprising:
set the display screen unit in a display mode [¶0045], in which the sight protection element sets a degree of transparency for each of a plurality of subareas of the display surface [¶0052 and ¶0059], and
control the back lighting module to illuminate predetermined subareas among the plurality of subareas [each projection unit 11 illuminates a predetermined projection region 31 from a plurality of projection regions (¶0059)]
Nakano does not teach a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory
Dubey teaches a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory [¶0038, “the present specification discloses a computer program product with a computer readable memory that comprises computer executable or computer readable instructions for executing the aforementioned method”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a memory to store instructions and a processor configured to execute the instructions, as taught by Dubey into the controller taught by Nakano in order to use a processing system that allows operation of the display device to be modified by loading new or revised processor instructions into the memory. 

Regarding Claim 29 (New), Nakano in view of Dubey teaches the controller according to Claim 28, wherein the processor is further configured to execute the instructions stored in the memory to:
determine at least one subarea [fig. 5 @31b] among the plurality of subareas [fig. 5 @31a-c] which displays a graphical element [¶0049 teaches a car navigation graphic], and
change a degree of transparency [construed as the target transparency of projection region 31b changes] of the at least one subarea among the plurality of subareas which displays the graphical element [¶0059 teaches one dimming film 35 for each projection region and ¶0057 teaches calculating the target transmittance for each projection region 31 using the projection region 31 display content and the outside brightness information], 
the degree of transparency of the at least one subarea [target transparency of projection region 31b] among the plurality of subareas which displays the graphical element [fig. 5 @nav info] being different [fig. 5 teaches the display content of projection region 31b is different from the content displayed in projection regions 31a and 31c, ¶0058 teaches changing the display content of the -peripheral displays 31a and 31c when a vehicle is detected] compared to a degree of transparency of remaining subareas [target transparencies of projection regions 31a and 31c] among the plurality of subareas [fig. 5 @31a-c]

Regarding Claim 30 (New), Nakano in view of Dubey teaches the controller according to Claim 29, wherein the processor is further configured to execute the instructions stored in the memory to:
change the degree of transparency of the predetermined subareas [fig. 5 @31a and 31c] among the plurality of subareas to a transparent state [construed as transparency set to the target transparency, ¶0054, “The target transmittance is assumed to be a value with which the virtual image of the display image of the projection information formed in the display region 15 is visible to the occupant in the vehicle compartment”], and/or
change the degree of transparency of the at least one subarea among the plurality of subareas which displays the graphical element to an opaque state [alternate limitation not addressed]
Nakano does not teach the visible display information has a transparency of at least 25%
Before the application was filed one of ordinary skill in the art would understand that a target transparency, calculated to make a displayed image visible to a vehicle occupant, can be assumed to have a value of at least 25% with a reasonable expectation of success.

Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Perdices-Gonzalez (US 2017/0310940). All reference is to Nakano unless indicated otherwise.

Regarding Claim 20 (New), Nakano teaches the display device according to Claim 15
Nakano does not teach the back lighting module includes at least one of a rod, a matrix, or a surface on which the at least one illumination element is provided
Perdices-Gonzalez teaches a back lighting module [fig. 21 @170] includes at least one of a rod [¶0129, “the lighted strips of segmented backlight 170 produce light that illuminates the subpixels of partial LCD 140 … The darker regions of segmented backlight 170 do not produce light”], a matrix [alternate limitation not addressed], or a surface [alternate limitation not addressed] on which the at least one illumination element is provided
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a backlight module that illuminates a subarea of a display, as taught by Perdices-Gonzalez, into the display device taught by Nakano in order to control the particular display area that is illuminated.

Regarding Claims 21 (New), Nakano in view of Perdices-Gonzalez teaches the display device according to Claim 20, wherein
the back lighting module [fig. 21 @170] includes a plurality of rods [fig. 21 illustrates two lighted strips which are construed equivalent to a plurality of rods with an illumination element on each of the strips] with at least one illumination element on each of the plurality of rods.

Regarding Claim 23 (New), Nakano teaches the display device according to Claim 15
Nakano does not teach the back lighting module is segmented into segments, and each of the segments includes at least one illumination element
Perdices-Gonzalez teaches a back lighting module [fig. 21 @170] is segmented into segments and each of the segments includes at least one illumination element [¶0129, “the lighted strips of segmented backlight 170 produce light that illuminates the subpixels of partial LCD 140 … The darker regions of segmented backlight 170 do not produce light”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a segmented backlight, as taught by Perdices-Gonzalez, into the display device taught by Nakano in order to illuminate a particular display subarea by controlling the associated backlight segment.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Perdices-Gonzalez and Nguyen (US 2019/0049653). All reference is to Nakano unless indicated otherwise.

Regarding Claim 22 (New), Nakano teaches the display device according to Claim 15
Nakano does not teach the back lighting module includes a plurality of groups, each of the plurality of groups including a plurality of illumination elements, and each group among the plurality of groups is respectively directed to a corresponding subarea among the plurality of subareas
Perdices-Gonzalez teaches a back lighting module [fig. 21 @170] includes a plurality of groups [fig. 21 illustrates a segmented backlight with a first lighted strip and a second lighted strip which are construed a first and second group], and
each group among the plurality of groups is respectively directed to a corresponding subarea among the plurality of subareas [fig. 21 illustrates each lighted segment of 170 is directed to a corresponding subarea of display 140 and 150]
Before the application was filed it would have been obvious to one of ordinary skill in the art to divide the backlight module into a plurality of groups and direct each group to a respective display subarea, as taught by Perdices-Gonzalez, into the display device taught by Nakano in order to control illumination of an entire display subarea by controlling the associated backlight segment
Nakano in view of Perdices-Gonzalez does not teach each of the plurality of groups including a plurality of illumination elements 
Nguyen teaches each of the plurality of groups [fig. 11 @1110a-e] including a plurality of illumination elements [¶0168, “a segmented backlight system 1100 …  includes 3 pairs of LEDs 1114, each pair of LEDs 1114 illuminating a corresponding panel 1112, for each segment 1110a-e”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to include a plurality of illumination elements in each segment of a segmented backlight, as taught by Nguyen, into the display device taught by Nakano in view of Perdices-Gonzalez in order to reduce light leakage between non-adjacent segments of a segmented backlight (Nguyen: ¶0168).

Allowable Subject Matter
Claims 18, 19, 27, 31, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Primary Examiner, Art Unit 2694